BROWN, Chief Judge.
Defendants, Lowe’s Home Centers, Inc., and Specialty Risk Services, appeal from a judgment entered by default in favor of plaintiff, Michelle Morgan, awarding her temporary total disability benefits, penalties, and attorney fees. A Joint Motion to Vacate Trial Court Judgment and Remand for Further Proceedings was filed in this court by both plaintiff and defendants. Thereafter, no brief was filed by plaintiff/appellee.
A ruling on the motion was referred to the merits of the case. Considering, inter alia, that the medical evidence presented was insufficient under La. R.S. 23:1316.1(0 to prove plaintiffs entitlement to a default judgment, we now grant the motion and vacate the default judgment rendered in the trial court and remand for further proceedings.
Costs of this appeal are assessed one-half to plaintiff and one-half to defendants.